t c memo united_states tax_court dale reid edmonds petitioner v commissioner of internal revenue respondent docket no filed date dale reid edmonds pro_se j craig young for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to a dollar_figure deduction for a contribution to an individual_retirement_account ira in whether a dollar_figure distribution received by petitioner from an ira is includable in gross_income and whether petitioner is liable for the percent additional tax under sec_72 on a premature_distribution from an ira some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was raleigh north carolina during the year at issue petitioner was employed as a research technician by the u s department of agriculture usda in raleigh north carolina petitioner had a degree in agricultural and biological life sciences from north carolina state university and since the early 1990's had studied dna breakdown in various plant life for usda in date the year prior to the year at issue respondent issued a notice_of_levy to asheville savings a bank in asheville north carolina with respect to petitioner's unpaid tax_liability for the tax_year pursuant to the notice_of_levy asheville savings in date paid dollar_figure to respondent in satisfaction of the notice the dollar_figure was paid out of the proceeds of a premature withdrawal from petitioner's certificate of deposit cd at asheville savings petitioner was required to pay a penalty of dollar_figure to asheville savings because of the premature withdrawal of funds from his cd petitioner claims that he did not owe any unpaid federal income taxes for however at the time of trial petitioner had been unsuccessful in recouping the dollar_figure that he alleges was wrongfully seized by respondent on the joint federal_income_tax return filed by petitioner and his wife for petitioner reported dollar_figure in wage income dollar_figure in taxable interest_income dollar_figure in taxable refunds of state_and_local_income_taxes dollar_figure in taxable pension income and a dollar_figure loss from rental real_estate for a total income of dollar_figure petitioner claimed a dollar_figure deduction for a contribution to an ira and an dollar_figure deduction for alimony paid resulting in an adjusted_gross_income of dollar_figure in the notice_of_deficiency respondent determined that petitioner received dollar_figure in unreported taxable interest_income and a dollar_figure unreported taxable_distribution from an ira based on information reported to respondent by the payor respondent also disallowed petitioner's dollar_figure ira contribution deduction and made computational adjustments to petitioner's miscellaneous_itemized_deductions respondent allowed petitioner a dollar_figure although the notice_of_deficiency was issued to petitioner and his wife the petition was filed only by petitioner petitioner's wife is not a party in this proceeding deduction under sec_62 and sec_165 for payment of the penalty for premature withdrawal of funds from his cd in date finally respondent determined that petitioner was liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan under sec_72 in the amount of dollar_figure at trial petitioner conceded that he received dollar_figure in unreported taxable interest_income in also the parties agree that petitioner is entitled to the dollar_figure deduction with respect to the penalty for early cancellation of petitioner's cd in date moreover the computational adjustments to petitioner's miscellaneous_itemized_deductions will be resolved by the court's holdings on the issues herein the first issue is whether petitioner is entitled to a dollar_figure deduction for a contribution to an ira in in general an individual is allowed a deduction for qualified retirement contributions in an amount not in excess of the lesser_of dollar_figure or an amount equal to the compensation includible in the individual's gross_income sec_219 and b a qualified_retirement_contribution is defined as any amount_paid in cash for the taxable_year by or on behalf of an individual to an individual_retirement_plan for such individual's benefit and any amount contributed on behalf of any individual to a plan described in sec_501 sec_219 sec_219 limits the allowable deduction where the individual or the individual's spouse is an active_participant for any part of any plan_year ending with or within a taxable_year an active_participant is defined to include inter alia an individual who is an active_participant in a plan established for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing sec_219 the allowable deduction is reduced as pertinent herein by a factor based on the adjusted_gross_income of the individual and the individual's spouse sec_219 the net effect of this provision is that the allowable deduction begins to be reduced when the joint adjusted_gross_income reaches dollar_figure and completely phases out where the joint adjusted_gross_income reaches dollar_figure respondent contends that petitioner did not make a qualified_retirement_contribution to an ira during in the sec_219 provides that the dollar_figure dollar limitation shall be reduced by the amount which bears the same ratio to such limitation as-- i the excess of-- i the taxpayer's adjusted_gross_income for such taxable_year over ii the applicable_dollar_amount bears to ii dollar_figure in the case of a taxpayer filing a joint_return the applicable_dollar_amount is dollar_figure sec_219 as relevant here adjusted_gross_income is determined without regard to any deduction for an ira sec_219 alternative respondent argues that even if petitioner did make a qualified ira contribution during he is precluded by the limitations of sec_219 from deducting such contribution petitioner freely admits that he claimed the subject dollar_figure ira deduction solely in an attempt to recoup the funds collected by respondent in connection with the levy of his cd at asheville savings which he contends was wrongful petitioner acknowledged at trial that he did not make any contribution to an ira during thus the court finds that petitioner did not make a qualified_retirement_contribution to an ira in petitioner also admitted that he was a participant in the federal employees retirement_system fers in connection with his employment at usda during that entire year thus the court finds that petitioner was an active_participant in a retirement_plan for that year petitioner's adjusted_gross_income for without regard to his deduction for an ira contribution was dollar_figure which exceeds the point at which an ira deduction is entirely phased out for a married couple filing jointly in short petitioner failed to meet the statutory requirements under sec_219 for claiming a deduction for an ira contribution in thus the court holds that petitioner is not entitled to any deduction for a contribution to an ira in petitioner moreover is admonished over the manner in which he attempted to circumvent what he felt was an improper collection action by respondent totally unrelated to the year at issue such conduct is not acceptable respondent therefore is sustained on this issue the second issue is whether a dollar_figure distribution received by petitioner from an ira is includable in gross_income sec_402 provides that any amount actually distributed to any distributee by any employees' trust described in sec_401 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities however an exception to this general_rule is found in sec_402 which provides exclusion from income --if -- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid further sec_402 provides that such a rollover exclusion shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed in other words if a taxpayer receives a distribution from a retirement_plan and fails to make a rollover of such distribution to an eligible_retirement_plan within days of taxpayer's receipt of such distribution the amount shall be taxable under sec_72 in the year of distribution the term eligible_retirement_plan is defined in sec_402 as i an individual_retirement_account ii an individual_retirement_annuity iii a qualified_trust and iv an annuity plan described in sec_403 emphasis added petitioner admits receiving a dollar_figure ira distribution in but contends that it is not includable in his gross_income because he rolled it over into another ira account soon after he received the distribution when questioned as to how much time passed between the time petitioner received the dollar_figure and the time he deposited it into another ira petitioner testified i don't recall he stated that he was not willing to swear under oath that he deposited the funds into another ira on or before the 60th day following the date of their receipt the parties stipulated that petitioner phoned asheville savings on date to request a dollar_figure distribution from his ira petitioner testified that he felt certain he received that dollar_figure distribution within weeks of the telephone call but he could not testify as to a specific date moreover petitioner produced the signature page of an ira application signed by petitioner and dated date which purported to show a deposit of dollar_figure into a new ira ie the ira into which petitioner contends he deposited the subject dollar_figure petitioner contends that he deposited the subject dollar_figure into this ira prior to the date of the application although he did not attempt to specify how many days or weeks prior thereto however the court is not convinced petitioner failed to produce any documentary_evidence of either the date he received the dollar_figure distribution or of the date he deposited the same into a different ira on this record the court holds that petitioner failed to make a sec_402 rollover of the dollar_figure distribution either to an ira or any other type of eligible_retirement_plan consequently the court holds that the dollar_figure distribution from the ira was not transferred to an eligible_retirement_plan as required by sec_402 in order for such distribution to be excluded from petitioner's gross_income respondent therefore is sustained on this issue the final issue is whether petitioner is liable for the percent additional tax under sec_72 on a premature_distribution from an ira sec_72 provides for a percent additional tax on early distributions from qualified_retirement_plans paragraph provides in relevant part imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4974 provides that the term qualified_retirement_plan includes an individual_retirement_account sec_4974 the 10-percent additional tax however does not apply to certain distributions sec_72 exempts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order sec_72 provides generally that exceptions and do not apply to distributions from an ira petitioner received an early distribution of dollar_figure from an ira during the year at issue which the court has held is includable in his gross_income for that year petitioner was born on date therefore petitioner did not reach the age of during the year at issue petitioner presented no evidence to show that any of the other exceptions under sec_72 applied to exclude his distribution from the percent additional tax provided for in sec_72 accordingly the court holds that petitioner is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 in the amount of dollar_figure respondent therefore is sustained on this issue decision will be entered for respondent
